      Case 3:20-cv-00799-VAB Document 19 Filed 10/14/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

 Eric Morris, an infant, by his parent and
 natural guardian, Kizzy Benjamin and by
 Kizzy Benjamin, individually and
 Administrator, Estate of Eric Morris.
                                                Case No. 3:20-cv-00799-VAB
                               Plaintiffs,

 v.

 Ford Motor Company,

                               Defendant.

                STIPULATION OF DISMISSAL WITH PREJUDICE

       The Plaintiffs, Eric Morris, an infant, by his parent and natural guardian, Kizzy

Benjamin and by Kizzy Benjamin, individually and Administrator, Estate of Eric Morris,

and the Defendant, Ford Motor Company, being all parties to have appeared in this action,

hereby stipulate pursuant to Federal Rules of Civil Procedure 41(a)(1) that the plaintiffs’




      [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
      Case 3:20-cv-00799-VAB Document 19 Filed 10/14/20 Page 2 of 3




claims shall be dismissed forthwith with prejudice but without award of costs to any

party. All rights to appeal are hereby waived.



DATED: October 7, 2020

                                             Respectfully submitted,

                                             PLAINTIFFS
                                             By their attorney

                                             /s/ Robert M. Berke
                                             Robert M. Berke, Esq. (#22117)
                                             Law Office of Robert M. Berke
                                             640 Clinton Avenue
                                             Bridgeport, CT 06605
                                             Tel: 203-332-6000
                                             Fax: 203-332-0661
                                             robertberke@optionline.net



                                             DEFENDANT
                                             FORD MOTOR COMPANY
                                             By its attorneys,

                                             CAMPBELL CONROY & O’NEIL, P.C.

                                              /s/ Curtis A. Berglund
                                             James M. Campbell (#09276)
                                             Michelle I. Schaffer (#15607)
                                             Curtis A. Berglund (#29058)
                                             1 Constitution Wharf, Suite 310
                                             Boston, MA 02129
                                             Tel. No. (617) 241-3000
                                             Fax No. (617)241-5115
                                             jmcampbell@campbell-trial-lawyers.com
                                             mschaffer@campbell-trial-lawyers.com
                                             cberglund@campbell-trial-lawyers.com
      Case 3:20-cv-00799-VAB Document 19 Filed 10/14/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

         I hereby certify that on October 7, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.

       James M. Campbell
       Michelle I. Schaffer
       Curtis A. Berglund
       1 Constitution Wharf, Suite 310
       Boston, MA 02129



                                               /s/ Robert M. Berke
                                               Robert M. Berke
